[image00002.jpg]


November 9, 2018




Everest International Reinsurance, Ltd.
Seon Place, 4th Floor
141 Front Street
Hamilton, HM 19
P.O. Box HM 845
Telecopy Number: (441) 295-4828
Attention: Mark de Saram


Ladies and Gentlemen:


Ref: Amendment Agreement – Standby Letter of Credit Facility


This Letter Agreement (the “Amendment Agreement”) is made as of November 9, 2018
between Lloyds Bank plc (the “Bank” or “us”) and Everest International
Reinsurance, Ltd., a company organized under the laws of Bermuda (the “Company”,
“you” or “your”) in connection to that certain: (i) letter agreement dated as of
November 9, 2015 between the Bank and the Company (as the same may have been
amended or restated the “Facility Letter Agreement”), (ii) Master Agreement for
Standby Letters of Credit and Demand Guarantees dated as of November 9, 2015
between the Bank and the Company (as the same may have been amended or restated
the “Master Agreement”), (iii) the Pledge and Security Agreement dated as of
November 9, 2015 (as the same may have been amended or restated the “Pledge and
Security Agreement”) and (iv) Account Control Agreement, dated as of November 9,
2015 made among the Company, the Bank and The Bank of New York Mellon (as the
same may have been amended or restated the “Account Control Agreement” together
with, the Facility Letter Agreement, the Master Agreement and the Pledge and
Security Agreement, the “Existing Documents”). Unless otherwise specified
herein, all terms defined in this Amendment Agreement shall have the meanings as
provided for in the relevant Related Documents.


You have advised us of your intention to amend and extend the termination date
of your £145,000,000 (as such amount may be reduced as hereinafter provided)
bilateral FAL facility in support of your obligation to provide Funds at Lloyd’s
to support your and any Other Party’s business assumed as a member of certain
syndicates at Lloyd’s for the 2019 Year of Account.


In consideration of the mutual covenants and agreements herein contained the
parties hereto agree and covenant to amend the Existing Documents as follows:


Amendment:


Facility Letter
1.
Any and all references to “Related Documents”, in any Related Documents, shall
be read to include this Amendment Agreement.



2.
The reference to “£145,000,000” in the first paragraph of the Facility Letter is
deleted and replaced with “£30,000,000”.



3.
The reference to “December 31, 2017” in the second paragraph of the Facility
Letter is deleted and replaced by “December 31, 2018.”


[image00005.jpg]


Lloyds Bank plc. Registered Office: 25 Gresham Street, London EC2V 7HN.
Registered in England and Wales No. 2065. Telephone: 020 7626 1500.Authorised by
the Prudential Regulation Authority and regulated by the Financial Conduct
Authority and the Prudential Regulation Authority under number 119278.
Lloyds Bank plc is covered by the Financial Services Compensation Scheme and the
Financial Ombudsman Service. (Please note that due to the schemes' eligibility
criteria not all Lloyds Bank business customers will be covered by these
schemes.)

--------------------------------------------------------------------------------




4.
The reference to “December 31, 2020” in the sixth  paragraph (Conditions
Precedent) of the Facility Letter is deleted and replaced by “December 31, 2021”



5.
The reference to “December 31, 2017” in the seventh paragraph of the Facility
Letter is deleted and replaced by “December 31, 2018.” and



6.
The reference to “31 December 2018” in the eighth paragraph of the Facility
Letter is deleted and replaced by “31 December 2019.”



7.
The reference to “2019” in the seventh paragraph of the Facility Letter is
deleted and replaced by “2020.”





8.
The reference to “December 31, 2020” in footnote 3 in Exhibit B (Form of
Application for Irrevocable Standby Letter of Credit) to the Facility Letter is
deleted and replaced by “December 31, 2022.”



9.
The reference to “[2016]” in Clause 4 of Exhibit B (Form of Application for
Irrevocable Standby Letter of Credit) to the Facility Letter is deleted and
replace by “[2019 ]”.





10.
The reference to “Section (n)” in the opening paragraph of Exhibit B (Form of
Compliance Certificate) to Exhibit C to the Facility Letter is deleted and
replaced by “Section 6(n)”.



11.
The references to “December 31, 2016” in clause 2(a) and clause 2(c) (Minimum
Consolidated Net Worth) in Section B of Attachment A (GAAP Covenant Compliance
Worksheet) to Exhibit B (Form of Compliance Certificate) to Exhibit C to the
Facility Letter are deleted and replaced by “December 31, 2017 in both instances



Master Agreement
1    The reference to “December 31, 2021” in the definition of Termination Date
in the Master Agreement is deleted and replaced by “December 31, 2022.”


2.   The references to “December 31, 2016” in clause (i) and clause (ii) of the
definition of Minimum Amount in Clause 2 of  Schedule 8(d) (Financial Covenants)
in the Master Agreement are deleted and replaced by “December 31, 2017” in both
instances.


3.   A new Section 20 is added to the Master Agreement by inserting the
following:



20.
Notwithstanding any other term of this Agreement or Related Documents or any
other document, agreement, or instrument relating to the this Agreement or the
Related Documents, the Applicant accepts and acknowledges that any liability of
the Bank, as an EEA Financial Institution, may be subject to Bail-In Action by
the relevant Resolution Authority and acknowledges and accepts to be bound by
the effect of:



(a)    any Bail-In Action in relation to any such liability, including (without
limitation):


(i)      a reduction, in full or in part, in the principal amount, or
outstanding amount due (including any accrued but unpaid interest) in respect of
any such liability;
(ii)     a conversion of all, or part of, any such liability into shares or
other instruments of ownership that may be issued to, or conferred on, it; and
(iii)     a cancellation of any such liability; and


(b)    a variation of any term of any Related Document to the extent necessary
to give effect to any Bail-In Action in relation to any such liability.
2

--------------------------------------------------------------------------------



"Bail-In Action" means the exercise of any Write-down and Conversion Powers.
"Bail-In Legislation" means in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU
establishing a framework for the recovery and resolution of credit institutions
and investment firms , the relevant implementing law or regulation  as described
in the EU Bail-In Legislation Schedule from time to time.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
"EEA Member Country" means any member state of the European Union, Iceland,
Liechtenstein and Norway.
"EU Bail-In Legislation Schedule" means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.
"Resolution Authority" means any body which has authority to exercise any
Write-down and Conversion Powers.
"Write-down and Conversion Powers" means in relation to any Bail-In Legislation
described in the EU Bail-In Legislation Schedule from time to time, the powers
described as such in relation to that Bail-In Legislation in the EU Bail-In
Legislation Schedule.








Conditions Precedent:


This Amendment Agreement shall become effective and the effective date shall
occur upon the satisfaction of the following conditions (and the documents
required to be delivered shall be in form and substance satisfactory to the
Bank) (the first date on which all of the following conditions are satisfied or
waived by the Bank, the “Effective Date” but which must occur on or before
December 31, 2018):


1.
delivery of this Amendment Agreement duly executed by the Company;



2.
delivery of copies of the organic documents of the Company certified as true and
correct and up to date by the Secretary or Assistant Secretary of the Company or
that the documents previously delivered by the Company pursuant to the Facility
Letter have not changed;



3.
delivery of a certificate of the Secretary or Assistant Secretary of the
Company, attaching and certifying copies of the resolutions of its board of
directors authorizing the execution and delivery of the Amendment Agreement and
the performance of the transactions contemplated herein and therein, and
certifying the name, title, and true signature of each officer of the Company
authorized to execute the Amendment Agreement and the other Related Documents;



4.
delivery of a good standing certificate or comparable certificate relating to
the Company’s good standing under the laws of the jurisdiction of its
organization if such is available in such jurisdiction;



5.
satisfactory completion by the Bank of all “know your customer” checks;



6.
delivery of favorable opinions of counsel to the Company addressed to the Bank
and covering matters customary for a transaction of this nature;



7.
Evidence satisfactory to the Bank that all necessary or appropriate steps have
been taken (including the filing of a UCC-1 financing statement and the
registration of a charge under Bermuda law) have been taken in order to perfect
the lien and security interest of the Bank in the collateral pledged to the Bank
pursuant to the Pledge and Security Agreement together with satisfactory UCC and
Bermuda lien searches;

3

--------------------------------------------------------------------------------





8.
The Bank shall have received evidence of acceptance by CT Corporation System of
its appointment of agent of service of process for the Company pursuant to
Section 19 of the Master Agreement;



9.
No Event of Default under the Master Agreement shall have occurred and be
continuing; and



10.
The representations and warranties set out in the Existing Documents are true
and correct in all respects as if made on the Effective Date except to the
extent they refer to an earlier date in which case they shall be true and
correct as of such date.



Entire Agreement; Restatement:


This Amendment Agreement and the Existing Agreements constitute the entire
agreement and understanding of the parties with respect to its subject matter
and supersedes all oral communications and prior writings (except as otherwise
provided herein) with respect thereto


Save as amended hereby, all terms and conditions of the Existing Documents will
continue in full force and effect. References to the Existing Documents will be
to the Existing Documents, as amended by this Amendment Agreement.


Counterparts:


This Agreement may be executed by the parties hereto individually, or in any
combination of the parties hereto, in two or more counterparts, each which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment Agreement by any electronic imaging means (including portable document
format) shall be effective as delivery of a manually executed counterpart of
this Amendment Agreement; provided, however, that, the Bank shall require any
request for a Letter of Credit delivered via email to attach such request,
signed by authorized signatories, in portable document format.


Governing Law:


This Amendment Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.


[Signature page to follow]


4

--------------------------------------------------------------------------------





Yours sincerely,
LLOYDS BANK PLC
   
By:___/S/SARAH CHAVY ___________________
Name: SARAH CHAVY

Title: ASSOCIATE DIRECTOR

   
By:________________________________
Name:
Title:





Acknowledged and agreed (in counterpart) this ____
day of November, 2018  
EVEREST INTERNATIONAL REINSURANCE, LTD.
   
By:__/S/ SANJOY MUKHERJEE______________
Name: SANJOY MUKHERJEE

Title: CEO






5